Per Cúriam :
Upon the papers before ns it is quite clear that the main issue upon the facts is whether or not the orders given by the plaintiff were executed.. The witnesses upon that subject are mainly, if not ■entirely, in the county of Albany. The books and papers of the ■corporation are also there and they may be material upon the subject referred to. It seems to us that the convenience of witnesses requires the trial to be in Albany county, and, therefore, the motion of the defendant should have been granted.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to abide the event.